Appellant insists that his bills of exception be considered, but presents no authority supporting *Page 381 
the contention that a bill of exceptions should be considered as filed within the time allowed by law even though the order extending time for filing was made after the expiration of a time formerly granted. We see no reason to overturn the holdings of this court upon this point.
Appellant insists that we take cognizance of the fact, in the absence of a bill of exceptions, that the evidence introduced was obtained in violation of law. We are not in agreement with this contention. One who seeks to have the action of the court below reviewed in the matter of the introduction of testimony deemed illegally admitted, must make his objection at the proper time, and must make known to this court by orderly process the fact that such objection was made and that same was overruled, and that an exception was reserved to the action of the court. The accused can waive anything except the right of trial by jury. He can waive his objections to testimony the admission of which over objection would be illegal, and can thus waive any question of the illegality of such testimony. In the absence of a bill of exceptions complaining of the introduction of the testimony, same would appear to be properly before the court and properly admitted for the consideration of the jury.
The motion for rehearing will be overruled.
Overruled.